Filed 6/16/21 P. v. Naylor CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

THE PEOPLE OF THE STATE OF                                           B307457
CALIFORNIA,
                                                                     (Los Angeles County
         Plaintiff and Respondent,                                   Super. Ct. No. A196526)

         v.

JERRY DEVIN NAYLOR,

         Defendant and Appellant.



     APPEAL from an order of the Superior Court of Los
Angeles County, Edmund Willcox Clarke, Jr., Judge. Reversed.

      Eric R. Larson, under appointment by the Court of Appeal,
for Defendant and Appellant.

      Matthew Rodriguez, Acting Attorney General, Lance E.
Winters, Chief Assistant Attorney General, Susan Sullivan
Pithey, Assistant Attorney General, Idan Ivri and Charles S. Lee,
Deputy Attorneys General for Plaintiff and Respondent.

                             _________________________
       In 1981, Appellant Jerry Devin Naylor was charged with
murder, kidnapping, and robbery, to which he entered pleas of
guilty. He also admitted that a principal was armed with a
firearm during the crimes within the meaning of Penal Code1
section 12022, subdivision (a). For the murder he was sentenced
to 25 years to life in prison; sentences on the other counts were
stayed. He was sentenced to an additional one year on the armed
enhancement. His convictions were affirmed on direct appeal.
(People v. Naylor (Mar. 21, 1983, 2 Crim. 41676 [nonpub. opn.].)
       Thirty-eight years later, in 2019, appellant filed a petition
for resentencing under section 1170.95. The trial court denied
the petition, finding him ineligible for relief because he was a
“direct aider and abettor under the facts available to me in the
preliminary hearing transcript and the appellate record.”
Appellant asks us to reverse the trial court’s order because the
court’s factual finding was premature under the relevant
statutory procedures set out in section 1170.95. The People
concur. We agree as well and reverse.

A.    Factual Background
      Both parties rely on the record of conviction to recite the
underlying facts of the case. On February 17, 1980, appellant
and Rodney Quine were in Los Angeles. They needed money to
return to their homes in Arizona, so they decided to commit a
robbery. They got into the victim’s car, pulled out a gun, and
ordered the victim to start driving. After driving around for two
hours, Quine parked the car in a deserted commercial area, tied


1       All further undesignated code references are to the Penal
Code.




                                  2
up the victim, and shot him to death. Both men then drove the
victim’s car to Arizona. Appellant later said he knew he was
involved in a kidnapping and robbery, but he did not know Quine
had killed the victim until Quine told him on their drive back to
Arizona.

B.     The Petition and the Trial Court’s Ruling
       On January 9, 2019, appellant filed a resentencing petition.
He alleged he was eligible for relief under Senate Bill No. 1437,
which narrowed the felony murder rule as a theory of liability for
defendants not alleged to be the actual killer in the charged
murder. Under Senate Bill No. 1437, a defendant who was not
alleged to be the actual killer could only be found guilty of felony
murder if he directly aided and abetted the killing or was a major
participant in the underlying felony who acted with reckless
indifference to human life. Senate Bill No. 1437 also provided
that defendants previously convicted under a now invalid theory
of liability could move for resentencing under new section
1170.95. Appellant alleged he was convicted of felony murder by
his plea of guilty in 1981; he was not the actual killer, and he
neither admitted nor was found to be an aider and abettor or a
major participant in the underlying felony who acted with
reckless indifference to human life.
       The People opposed the petition, arguing that appellant
was in fact a major participant in the underlying felony who
acted with reckless indifference to human life. The trial court
appointed counsel for appellant, ordered briefing, and heard
argument. Without issuing an order to show cause or setting an
evidentiary hearing, the trial court found appellant ineligible for
relief because he failed to show that he could not be convicted as




                                 3
a direct aider and abettor based on the evidence in the
preliminary hearing transcript and the appellate record.

C.    Standard of Review
      Where an appeal involves the interpretation of a statute,
the issue is a legal one, which we review de novo. (People v.
Sledge (2017) 7 Cal.App.5th 1089, 1095-1096; People v. Drayton
(2020) 47 Cal.App.5th 965, 981 (Drayton).)

D.     Applicable Law
       In 2018, the Legislature enacted Senate Bill No. 1437
(2017–2018 Reg. Sess.) to limit the circumstances where a
person, not proven to be the actual killer, could be convicted of
murder. For the theory of felony murder, the bill amended
section 189 to limit liability to persons for whom one of the
following is proven: (1) the person was the actual killer; (2) the
person was not the actual killer, but with the intent to kill, aided,
abetted, counseled, commanded, induced, solicited, requested, or
assisted the actual killer in the commission of murder in the first
degree; or (3) the person was a major participant in the
underlying felony and acted with reckless indifference to human
life, as described in subdivision (d) of Section 190.2. (People v.
Flores (2020) 44 Cal.App.5th 985, 991–992.)
       Senate Bill No. 1437 also created a procedure, set out in
section 1170.95, by which defendants previously convicted of
murder under a felony murder theory can petition for
resentencing. Section 1170.95 is the exclusive mechanism for
retroactive relief under the bill. (People v. Gentile (2020)
10 Cal.5th 830, 839.)
       Section 1170.95 is divided into several subdivisions.
Subdivision (a) sets out the initial three conditions a defendant




                                  4
must satisfy to be eligible for relief: the person (1) must have
been charged with murder under a theory of felony murder or
murder under the natural and probable consequences doctrine,
(2) must have been convicted of first or second degree murder,
and (3) can no longer be convicted of first or second degree
murder because of changes to section 188 or 189 made effective
January 1, 2019. (§ 1170.95, subd. (a).)
       Subdivision (b) describes where and how the petition must
be filed and what it must include. (§ 1170.95, subd. (b).)
       Subdivision (c), the section under discussion here, then
describes how the court must respond to a properly filed petition.
“The court shall review the petition and determine if the
petitioner has made a prima facie showing that the petitioner
falls within the provisions of this section. . . . If the petitioner
makes a prima facie showing that he or she is entitled to relief,
the court shall issue an order to show cause.” (§ 1170,95,
subd. (c).)
       Subdivision (d) governs what happens next. Once the court
issues an order to show cause, the court sets an evidentiary
hearing “to determine whether the petitioner is entitled to relief
[and] the burden of proof shall be on the prosecution to prove,
beyond a reasonable doubt, that the petitioner is ineligible for
resentencing. If the prosecution fails to sustain its burden of
proof, the prior conviction, and any allegations and
enhancements attached to the conviction, shall be vacated and
the petitioner shall be resentenced on the remaining charges.
The prosecutor and the petitioner may rely on the record of
conviction or offer new or additional evidence to meet their
respective burdens.” (§ 1170.95, subd. (d)(3).) In resolving
petitioner’s entitlement to relief, the trial court acts as an




                                 5
independent factfinder and determines whether defendant is
guilty of murder under the newly amended statutes based upon
proof beyond a reasonable doubt. (People v. Rodriguez (2020)
58 Cal.App.5th 227, 243–244, review granted Mar. 10, 2021,
S266652; Couzens, Accomplice Liability for Murder (SB 1437)
(Apr. 2019), at p. 36.)
        As our district has recently held, subdivision (c) prescribes
two court reviews before an order to show cause may issue, one
made before any briefing to determine whether the petitioner has
made a prima facie showing he or she falls within section
1170.95—that is, that the petitioner may be eligible for relief—
and a second review after briefing by both sides to determine
whether the petitioner has made a prima facie showing he or she
is entitled to relief. (People v. Verdugo (2020) 44 Cal.App.5th
320, 328, review granted Mar. 18, 2020, S260493.) At this second
prima facie review, the trial court considers whether the
petitioner has made a prima facie showing of entitlement to,
rather than eligibility for, relief. (Id. at p. 330.)
        When assessing whether petitioner has made a prima facie
showing of entitlement to relief, the trial court assumes the truth
of all facts stated in the petition. (People v. Verdugo, supra,
44 Cal.App.5th at p. 328, review granted.) The court does not
evaluate the credibility of the petitioner’s assertions, but it need
not credit factual assertions untrue as a matter of law—for
example, a petitioner’s assertion that particular conviction is
eligible for relief where the crime is not listed in subdivision (a)
for resentencing. If the record contains facts refuting the
allegations made in the petition, the court is justified in making a
credibility determination adverse to the petitioner. “However,
this authority to make determinations without conducting an




                                 6
evidentiary hearing pursuant to section 1170.95, subdivision (d)
is limited to readily ascertainable facts from the record (such as
the crime of conviction), rather than factfinding involving the
weighing of evidence or the exercise of discretion (such as
determining whether the petitioner showed reckless indifference
to human life in the commission of the crime.”) (Drayton, supra,
47 Cal.App.5th at p. 980.)
       Here the trial court, without issuing an order to show cause
or holding an evidentiary hearing, weighed the evidence and
determined that appellant had, in fact, directly aided and abetted
the murder, a fact not readily ascertainable as a matter of law
from this record of conviction. This was error. It is undisputed
appellant satisfied subdivisions (a) and (b) as no facts in the trial
court record refute appellant’s assertion that he was convicted of
first degree murder and that it could have been on a theory of
felony murder.
       However, there are neither prior factual findings,
stipulations, nor sworn admissions that appellant acted as a
direct aider or abettor. To find appellant was, in fact, a direct
aider and abettor to the murder, the trial court had to interpret
facts in the preliminary hearing transcript. At this stage of the
process, the trial court should not have engaged in factfinding
without first issuing an order to show cause and allowing the
parties to present evidence at a hearing as described in section
1170.95, subdivision (d). At the conclusion of the evidentiary
hearing, the court may then issue its findings and conclusions as
to whether the People have met their burden of proof.




                                  7
                         DISPOSITION
      The order denying appellant’s petition for resentencing is
reversed. The trial court shall issue an order to show cause and
conduct an evidentiary hearing pursuant to 1170.95,
subdivision (d)(3).

      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                     STRATTON, J.

We concur:




GRIMES, Acting P. J.




OHTA, J.*




*     Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                 8